 

Adamis Pharmaceuticals Corporation 8-K [admp-8k_032816.htm] 

 

Loan No. ______________

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (the “Agreement”) is executed as of the date
set forth below, by and between ADAMIS PHARMACEUTICALS CORPORATION, a Delaware
corporation having an address at 11682 El Camino Real, Suite 300 San Diego, CA
92130 (“Borrower”), and BEAR STATE BANK, N.A., a national banking association
with an office located at 900 South Shackleford Road, Suite 401, Little Rock,
Arkansas 72211, its successors and assigns (“Lender”), as follows:

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested Lender to make a business loan to Borrower,
pursuant to the Note (as that term is defined below), in a principal sum not to
exceed Two Million and No/100 United States Dollars ($2,000,000.00) (the
“Loan”). Lender has agreed to make the Loan on the terms and subject to the
conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises recited and of the covenants,
agreements and provisions herein set forth, Lender and Borrower agree as
follows:

 

ARTICLE ONE: DEFINITION OF TERMS

 

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below:

 

(a) “Business Day” shall mean a day when Lender is open for business.

 

(b) “Collateral” collectively means:

 

(i) The following Instrument:

 

(A) that certain Promissory Note dated March 28, 2016, from U.S. Compounding,
Inc., an Arkansas corporation (“USC”), in favor of Borrower, in the principal
amount of up to Two Million and No/100 United States Dollars ($2,000,000.00)(the
“USC Note”);

 

(ii)         All Accounts of Borrower currently or hereafter existing relating
to Borrower’s rights under the USC Note; and all rights now or hereafter
existing in and to all security agreements and other documents securing or
otherwise relating to any such Accounts (collectively, the “Accounts”); and all
General Intangibles or Payment Intangibles currently or hereafter existing
relating to Borrower’s rights under the USC Note;

 

(iii)        Any and all substitutions and replacements therefor, and all
product and proceeds of any and all of the foregoing Collateral and, to the
extent not otherwise included; and

 

 

 

 



 (iv)          All deeds of trust, mortgages or other instruments of debt,
pledge or hypothecation evidencing or securing the USC Note, if any.

 

(c)           “Default” or “Event of Default” shall mean the occurrence of any
such event set forth in Article X hereof.

 

(d)           “Loan Documents” shall mean this Agreement and all documents
executed in connection with or pursuant hereto, or whether executed prior to or
contemporaneously herewith, or subsequent to the execution hereof, including,
without limitation, the Note, the Security Agreement, the Warrant, and all other
security agreements, documents, agreements, and other instruments contemplated
hereby, executed pursuant hereto, or in connection herewith.

 

(e)           “Note” shall mean the Line of Credit Promissory Note [Closed End
Multiple Advance Note] which evidences the business loan from Lender to Borrower
in the principal amount of Two Million and No/100 United States Dollars
($2,000,000.00).

 

(f)            “Obligations” shall mean the indebtedness evidenced by the Note,
and all renewals and extensions thereof and all interest accruing thereon and
attorneys’ fees incurred in the enforcement or collection of the Note as well as
the obligations imposed upon Borrower by the terms of this Loan Agreement.

 

(g)           “Related Party” shall mean any partnership, limited partnership,
limited liability company, corporation or trust: (a) which now or hereafter,
directly or indirectly, even if through one or more intermediaries, controls, or
is controlled by, or is under common control with, Borrower, or (b) which now or
hereafter beneficially owns or holds fifty percent (50.0%) or more of the
capital stock of Borrower, or fifty percent (50.0%) or more of the capital stock
of any other Related Person defined herein, or (c) fifty percent (50.0%) or more
of the capital stock, partnership interest or other form of ownership interest
which is beneficially owned or held by Borrower or any of the entities named
herein. For purposes hereof, “control” shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting stock or
interests, by contract or otherwise.

 

(h)           “Security Agreement” shall mean that certain Security Agreement,
executed of even date herewith, by Borrower in favor of Lender, whereby Borrower
pledges, grants, bargains, sells, conveys and assigns to Lender a first priority
security interest in the Collateral.

 

(i)            “USC Loan Documents” shall mean, collectively, any document which
evidences or secures the USC Note.

 

(j)            “Warrant” shall mean that certain Common Stock Purchase Warrant,
Adamis Pharmaceuticals Corporation dated on or about the date of this Agreement
and entered into between Borrower and Lender.

 

(k)           All other terms used herein shall have the meanings as otherwise
stated herein.

 



- 2 -

 

 

ARTICLE II: THE LOAN

 

2.1           Loan; Interest Rate. Subject to the terms and conditions herein
set out, Lender agrees and commits to loan to Borrower the principal amount of
Two Million and No/100 United States Dollars ($2,000,000.00). Each advance
pursuant to this Section 2.1 shall be made upon the request of Borrower to
Lender, specifying the date and amount thereof. All advances hereunder shall be
made by depositing the same to the checking account of Borrower at Lender and
such sums may be immediately withdrawn without limitation and without any
requirement that Borrower maintain any deposit account balance with Lender.

 

Borrower shall execute and deliver to Lender the Note of even date herewith. The
interest rate charged pursuant to this Loan Agreement and the Note shall bear
interest as set forth in the Note.

 

Repayment of the indebtedness represented hereby and by the Note shall be as
follows:

 

Commencing on April 1, 2016, and on the first (1st) day of each July, October,
and January, through and including March 1, 2017, Borrower shall pay to Lender
payments of accrued and unpaid interest only, with the entire outstanding
principal balance, all accrued and unpaid interest and all other sums payable
pursuant to the Note, this Agreement, or any of the other Loan Documents being
absolutely and unconditionally due and payable on March 1, 2017 (the “Maturity
Date”), unless sooner provided.

 

 Borrower acknowledges and understands the rate of interest to be charged
pursuant to this Agreement and the Note is not represented by Lender to be the
lowest or among the lowest rates of interest charged by Lender to other
borrowers, instead being understood and agreed by Borrower to represent a rate
voluntarily requested and agreed to by Borrower following good faith
negotiations with Lender, Borrower not being under any economic coercion or
otherwise compelled by Lender or otherwise to accept such rate or undertake the
Loan.

 

ARTICLE III: PAYMENTS

 

3.1           Voluntary Payments. Borrower shall have the right, at its option,
to prepay the outstanding principal balance of the Note in whole at any time or
in part from time to time, without premium or penalty.

 

3.2           Mandatory Payments. Borrower shall make the payments required by
the Note, this Loan Agreement and the Loan Documents.

 

3.3           Procedure in Event of Default. After the occurrence of an Event of
Default under the Loan Agreement, Lender shall have the collection rights
granted by applicable law, including without limitation Ark. Code Ann. Section
4-9-601 through Section 4-9-624. In such an event, Lender shall also have the
right, in the name of Borrower or otherwise, to request or demand payment, to
settle, adjust or compromise any claims or disputes as to any Collateral subject
to this Agreement as fully as Borrower could itself do.

 



- 3 -

 

 

3.4           Manner, Place and Effect of Payments and Payments. All payments of
principal and interest on the Note, and all payments of fees or other
Obligations hereunder shall be made in immediately available funds. If the due
date for any payment hereunder or under the Note would otherwise fall on a day
which is not a Business Day, such date shall be extended to the next succeeding
Business Day and interest shall be payable for any principal so extended for the
period of such extension.

 

ARTICLE IV: COLLATERAL AND SECURITY INTEREST

 

4.1           Collateral. To secure the payment of indebtedness and performance
of the obligations owed from Borrower to Lender evidenced by the Note, together
with all costs, expenses and attorneys’ fees incurred in the collection of same
and enforcement of Lender’s rights hereunder, and in consideration of the mutual
covenants and promises set forth herein, and in exchange for other good and
valuable consideration, Borrower hereby presently, unconditionally and
irrevocably grants to Lender a security interest in and lien upon and a right of
set-off against all of the Collateral. No notice of the continuing grant of this
security interest shall be required to be stated or evidenced on the face of any
document representing any such future loans, consideration or other advances.
Each confirmatory assignment schedule or other form of assignment at any time
executed by Borrower shall be deemed to include the foregoing whether or not
same appears therein. The security interest in the Collateral will be perfected,
in part and without limitation of the other Loan Documents, by a UCC-1 Financing
Statement to be filed with the Secretary of State of Delaware, as well as
delivery of possession of the USC Note to Lender. The security interest in the
Collateral shall, at all times, be a first, perfected and exclusive lien on the
Collateral, and failure of such shall be an Event of Default. Lender shall also,
as security for this Loan, have available to it all rights and powers afforded
to Lender pursuant to the Warrant.

 

ARTICLE V: CONDITIONS TO LOANS

 

5.1           Conditions Precedent to Lending. The obligation of Lender to make
advances of the Loan is subject to the accuracy, as of the date hereof, of the
representations and warranties herein contained, to the performance by Borrower
of its obligations to be performed hereunder and to the satisfaction of the
following further conditions:

 

(a)           The representations and warranties contained in Article VII hereof
shall be true in all material respects;

 

(b)           On or before the Closing Date, Borrower shall have delivered to
Lender: (i) resolutions authorizing Borrower to enter into and perform all
transactions set forth in this Agreement (including without limitation the
execution and delivery of this Agreement and the Loan Documents); (ii) certified
copies of the bylaws of Borrower, in form satisfactory to Lender; (iii)
certificate of good standing for Borrower from the Delaware Secretary of State;
(iv) a certified copy of the Articles of Incorporation from the Delaware
Secretary of State for Borrower; and (v) evidence of qualification to do
business in Arkansas and having full legal authority to enter into the USC Note
and the right to enforce the USC Note.

 



- 4 -

 

 

(c)           Borrower shall have executed and delivered the following
documents: the Note, this Agreement, the Security Agreement, the Allonge, the
Warrant, and such other loan documents as Lender deems necessary or desirable to
perfect its first and prior security interest in and to the Collateral, as
provided in Section 4.1 hereof.

 

(d)           All proceedings to be taken in connection with the transaction
contemplated by this Agreement and all documents incident thereto shall be
satisfactory in form and substance to Lender and its counsel, and Lender shall
have received copies of all documents which it may reasonably request in
connection with such transactions and all corporate proceedings with respect
thereto in form and substance satisfactory to Lender and its counsel; and Lender
has received lien search certificates, at Borrower’s sole cost and expense,
covering Borrower, and evidencing the first, exclusive and paramount interest of
Lender in the Collateral.

 

(e)           If requested by Lender, at Lender’s sole option, Borrower shall
provide Lender with an opinion from counsel to Borrower, in such form and
content as required by Lender.

 

(f)            Borrower shall deliver to Lender the original USC Note, endorsed
pursuant to the Allonge, to the order of Lender.

ARTICLE VI: THE CLOSING

 

6.1           Closing. The Closing of the transactions contemplated by this
Agreement, the delivery of all documents and instruments required hereunder to
be delivered at the Closing shall occur on or before March 28, 2016, or at such
later date and time as the parties hereto may mutually agree (the “Closing
Date”), at Lender’s offices or other location agreed upon by the parties.

 

 Borrower acknowledges unconditional and irrevocable liability for all payments
and performance due under this Loan Agreement, the Note and the Loan Documents,
as the same may be amended from time to time.

 

ARTICLE VII:

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 Borrower represents, warrants and covenants with Lender as follows:

 

7.1           Organization, Authority and Qualifications. Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware, and is qualified to transact business in the State of Arkansas.
Borrower: (i) has the power and authority to carry on its business and to enter
into and perform its obligations under this Agreement and the other Loan
Documents to which it is a party; (ii) has the authority to make the loan to USC
evidenced by the USC Note; and (iii) has the authority to execute and deliver
the Warrant;

 



- 5 -

 

 

7.2           Default. Borrower is not in default in any material respect under
the provisions of any document or instrument evidencing any material
obligations, indebtedness, or liability of Borrower or any agreement relating
thereto, or under any order, writ, injunction, or decree of any court, nor is
Borrower in default in any material respect under or in violation of any order,
regulation, or demand of any governmental instrumentality, in each of the above
instances which default or violation would have consequences which would
materially and adversely affect the business or properties of Borrower. Borrower
shall notify Lender within five (5) days of the occurrence or the receipt of any
claim asserting the occurrence, of any material event of default under any note,
indenture, mortgage or other instrument relating to any indebtedness of
Borrower. In addition, Borrower is not aware of any default by USC pursuant to
any of the USC Note as of the date of this Agreement, and are not aware after
investigation of any claims, defenses or other impediments to collection from
USC under the USC Note.

 

7.3           Authorization and Compliance with Laws and Material Agreements.
The execution, delivery and performance of the Note and the other Loan Documents
by Borrower have been duly authorized by all requisite action on the part of
Borrower, and will not violate the incorporation documents of Borrower, and the
execution, delivery, and performance of this Agreement and the other Loan
Documents will not violate any provision of applicable law (including without
limitation federal and applicable state securities laws), any order of any court
or governmental agency applicable to Borrower, and will not conflict with,
result in a breach of the provisions of, constitute a default under, or result
in the imposition of any lien, charge, or encumbrance upon the assets of
Borrower pursuant to the provisions of any indenture, mortgage, deed of trust,
franchise, permit, license, note, or other agreement or instrument to which
Borrower is now a party.

 

7.4           Litigation and Judgments. There are no actions, suits, or
proceedings, at law or in equity, or by or before any governmental authority
(other than matters before the FDA in the ordinary course of business concerning
applications for clinical trials, marketing approval for products and similar
matters), pending or threatened against or affecting Borrower which, if
adversely determined, would have a materially adverse effect on the financial
condition of Borrower, or the ability of Borrower to perform its obligations as
contemplated by this Agreement. There are no outstanding judgments against
Borrower as of the date of the execution of this Agreement. Borrower will not
allow any final judgment for the payment of money rendered against it to remain
undischarged for a period of thirty (30) days.

 

7.5           Taxes. Borrower has filed all federal and state tax returns or
reports required of it, including but not limited to income, franchise,
employment, and sales taxes, and has paid all tax liability to the extent the
same has become due and before it may have become delinquent in accordance with
such returns, except for such amounts, if any, as would not have a material
adverse effect on Borrower, and Borrower is not aware of any pending
investigations of Borrower by any taxing authority, or of any material pending
but unassessed tax liability. Borrower will promptly pay and discharge, or cause
to be paid and discharged, all lawful taxes and assessments and governmental
charges imposed upon Borrower before the payment thereof shall be in default,
subject to Borrower’s right to contest any such taxes in good faith. Within
thirty (30) days after filing but no later than November 1 of each year,
Borrower will provide Lender with its state and federal income tax returns for
the prior calendar year.

 



- 6 -

 

 

7.6           Approvals Required. No registration with or approval of any
governmental agency or commission is necessary for the execution or validity of
this Agreement, the Note and the other Loan Documents with respect to Borrower,
nor was such registration or approval required for consummation of the
transaction described in the USC Note.

 

7.7          Performance of Obligations. Borrower shall be responsible for
payment and performance of each of the Obligations, including, without
limitation, the obligations of Borrower under this Agreement and each of the
other Loan Documents, as the same may be amended or modified from time to time.

 

7.8           Preservation of Existence and Conduct of Business. Borrower will
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence (as applicable), and to comply in all
material respects with all laws, regulations, rules, statutes or other
provisions applicable to Borrower in the operation of its business.

 

7.9           Compliance with Laws. Borrower will comply in all material
respects with all applicable laws, rules, regulations and orders of any court or
governmental authority.

 

7.10         Expenses and Legal Fees. Borrower will pay on demand all
out-of-pocket expenses actually incurred by Lender arising in connection with
the preparation of this Agreement or any amendment thereto and the closing of
the transactions contemplated hereby including, but not limited to, all legal
fees and expenses incurred by Lender in the preparation of the documents herein
described and the Closing of this Agreement or in the preparation of all
documents and the closing of all transactions related to any amendment or waiver
of this Agreement.

 

7.11         Notice of Litigation, Material Adverse Changes, and Events of
Default. Borrower will promptly give to Lender a notice in writing of: (i) any
litigation or any proceeding before any governmental agency (excluding
Borrower’s or USC’s proceedings before the FDA in the ordinary course of
business concerning applications for clinical trials, marketing approval for
products and similar matters) to which Borrower (or any Related Party of
Borrower) is a party which, if adversely determined, would have a material
adverse effect on the financial condition, affairs or operations of Borrower,
(ii) any other matter which would materially and adversely affect the financial
condition, affairs or operations of Borrower, (iii) the occurrence of any Event
of Default, and (iv) any default by USC with respect to USC’s obligations
pursuant to the USC Note.

 

7.12         Liens. Borrower owns the Collateral free and clear of any lien,
security interest or other charge or encumbrance except for the security
interest created by the Loan Documents, and except for the financing statements
filed in favor of Lender relating to this Agreement, or assigned to Lender in
connection with this Agreement, no other financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
recording office, nor is any lien or security interest on the Collateral
provided by any contract or agreement to which Borrower is a party. Without the
written consent of Lender, Borrower will not hereafter create, assume, or permit
to exist any security interest, charge, encumbrance, or pledge of any kind
pertaining to the Collateral for this Loan.

 



- 7 -

 

 

7.13         Mergers, Sales of Assets, Acquisitions and Dissolutions. Borrower
will inform Lender in advance before it enters into any definitive agreement to:
(i) become a party to any merger or consolidation in which its shareholders do
not own a majority of the capital stock thereafter; (ii) sell, transfer, convey
or lease all or substantially all of its assets; or (iii) purchase or otherwise
acquire all or substantially all of the assets of any corporation or other
entity or any changes or similar interest in any corporation or other entity
which would materially adversely affect Borrower’s ability to pay the amounts
due hereunder. Notwithstanding the foregoing, Borrower and Lender acknowledge
the pending merger of Borrower with USC, pursuant to that certain Agreement and
Plan of Merger dated March 28, 2016, and by execution hereof, Lender approves
and consents to such merger and the transactions contemplated by such merger
agreement insofar as they related to loan agreements between USC, 4 HIMS, LLC or
Tribute Labs, LLC, and Lender, including the assignment of such loan agreements
to USC or Borrower in connection with the closing of the transactions
contemplated by the merger agreement, and Lender agrees to execute and deliver
the Assignment and Assumption Agreements, in substantially the form delivered to
the Lender before the date of this Agreement, consenting to such transactions.

 

7.14         Judgments. Unless covered by insurance, Borrower will not allow any
final judgment for the payment of money rendered against Borrower to remain
undischarged or unbonded for a period of thirty (30) days during which such
judgment shall not be effectively stayed.

 

7.15         Compliance with Anti-Terrorism Orders.

 

 (a)          Borrower, and each officer, director and shareholder in Borrower,
and all beneficial owners of Borrower, and any such officer, director and
shareholder, are in compliance with the requirements of Executive Order No.
13224.66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“Orders”). Borrower agrees to make its policies, procedures and practices
regarding compliance with the Orders of any Persons who become members of
Borrower available to Lender for its review and inspection during normal
business hours and upon reasonable prior notice.

 

 (b)         Neither Borrower, any officer or director of Borrower, nor the
beneficial owner of Borrower, or any such officer or director:

 

(i) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists
collectively referred to as the “Lists”);

 

(ii) is a Person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders;

 

(iii) is owned or controlled by, nor acts for or on behalf of, any Person on the
Lists or any other Person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or

 



- 8 -

 

 

(iv) shall transfer or permit the transfer of any interest in Borrower or any
Related Party to any Person who is or whose beneficial owners are listed on the
Lists.

 

 (c)         If Borrower obtains knowledge that Borrower or any of Borrower’s
members or their beneficial owners become listed on the Lists or are indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower shall immediately notify Lender.

 

 (d)         If Borrower is listed on the Lists, no funds or other disbursements
under the Loan Documents shall be made and all of such funds shall be paid in
accordance with the direction of a court of competent jurisdiction.

 

 (e)         If Borrower obtains knowledge that USC, any of its members or
beneficial owners become listed on the Lists or are indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, Borrower shall immediately notify Lender.

 

7.16         Statement of Commercial Intention. The proceeds of the Note shall:
(i) be used by Borrower exclusively for commercial purposes which are
represented by Borrower to be of substantial benefit to Borrower with the
intention that Lender rely thereon, and (ii) not be used for any personal,
household, familial or other consumer purpose.

 

7.17         Purpose of Loan. The proceeds of the Loan are not being used to
purchase or carry any “margin stock” within the meaning of Regulation “U” of the
Board of Governors of the Federal Reserve System, nor to extend credit to others
for that purpose. The Loan is exempt from the provisions of the Federal
Consumers Credit Protection Act (Truth in Lending Act) and Regulation “Z” of the
Board of Governors of the Federal Reserve System, because Borrower and the
Guarantors are fully excluded therefrom, and because said extension of credit is
only for business or commercial purposes of Borrower and is not being used for
personal, family, household or agricultural purposes.

 

7.18         Taxes. The proceeds of the Loan shall not be used by Borrower to
pay any state or federal income or other withholding tax.

 

7.19         Additional Covenant of Borrower. Borrower and Lender acknowledge
that Lender’s rights in and to the common stock of Borrower, pursuant to the
Warrant, constitutes a material portion of the consideration for Lender
extending credit to Borrower. Therefore, Borrower covenants that if, at any time
prior to the full satisfaction of the Obligations, the product of: (A) number of
unexercised shares in favor of Lender pursuant to the Warrant; multiplied by (B)
the value of the common stock of Borrower, shall fall below the product of: (Y)
1.50; multiplied by (Z) the outstanding principal balance of the Note, then,
notwithstanding any provision of this Agreement to the contrary, Borrower shall
have three (3) Business days after delivery of notice from Lender to either: (1)
amend the, or provide an additional Warrant to provide Lender with rights to
additional shares of common stock of Borrower; or (2) reduce the principal
balance of the Note to bring Borrower in compliance with the requirements set
forth above in this Section 7.19. Failure of Borrower to comply with the
corrective measures set forth in this Section 7.19 shall constitute an Event of
Default, and thereafter Lender shall have all remedies set forth in this
Agreement and the Loan Documents.



- 9 -

 

 

7.20         Further Assurances. Upon the request of Lender, Borrower shall duly
execute and deliver or cause to be executed and delivered, at the cost and
expense of Borrower, such further instruments as are necessary or proper in this
Agreement and the other Loan Documents and to do all things necessary to
preserve, validate, perfect, and continue the liens and security interests of
Lender under this Agreement and the other Loan Documents.

 

ARTICLE VIII: NEGATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that at all times from and after the Closing Date
until the termination of this Agreement, during any time that there is an
outstanding balance under the Note, unless the Lender shall otherwise consent in
writing, such consent to be at the discretion of the Lender, Borrower will not,
either directly or indirectly:

 

8.1           Indebtedness. Incur, create, assume or permit to exist any
indebtedness, or on account of deposit, advance or progress payments under
contracts, or any other indebtedness, including, but not limited to,
indebtedness evidenced by notes, bonds, debentures or similar obligations in
excess of $500,000.00, except Indebtedness to the Lender arising under this Loan
Agreement and evidenced by the Note executed in connection herewith.

 

8.2           Sale of Assets. Sell, lease, transfer or dispose (other than in
the normal course of business or as allowed by this Agreement) of all, or
substantially all, of its assets.

 

8.3           Sale of Collateral. Sell, discount or otherwise dispose of any of
the Collateral with or without recourse.

 

ARTICLE IX: RESTATEMENT

 

9.1           Restatement. Intentionally left blank.

 



ARTICLE X: DEFAULT

 

10.1         Events of Default. Each of the following, upon delivery of notice
by Lender to Borrower, shall be deemed an “Event of Default,” the occurrence of
which shall, at the option of Lender, cause all Obligations owing to Lender
pursuant to the Note or otherwise to become due and payable on demand, without
presentment, protest or notice of any kind, all of which are hereby expressly
waived:



 

 (a)           Borrower shall fail to pay any payment of principal, interest, or
other payment, within ten (10) days of the date when due in accordance with the
provisions of the Note or this Loan Agreement;

 



- 10 -

 

 



 (b)           Any representation or warranty made by Borrower to Lender in this
Agreement or in any other of the Loan Documents is untrue in any material
respect, or any schedule, statement, report, notice or writing furnished by
Borrower to Lender is untrue in any material respect on the date as of which the
facts set forth therein are stated or certified, or information is omitted from
such schedules, statements, reports, notices, or writings, and the omission of
such information causes any representations and warranties contained therein to
be misleading in any material respect.

 

 (c)           Borrower shall refuse or fail to observe or perform any other
material covenant, condition or agreement on the part of Borrower contained in
this Agreement, the Note or any other Loan Document, and the default is not
cured to Lender’s commercially reasonable satisfaction within thirty (30) days
of written notice of default from Lender. The notice and cure periods provided
in subsections (a), (d), (e) and this subsection (c) shall run concurrently, and
not consecutively, with any other “notice” or “cure” period in any other Note or
Loan Document. Borrower and Lender agree the thirty (30) day cure period set
forth in this Section 10.1 (c) shall not apply to any default of Borrower
pursuant to Section 7.19 herein.

 

 (d)           Borrower shall have had an order for relief entered against it
under the Bankruptcy Reform Act of 1978 (the “Act”), or a trustee or receiver
shall be appointed for Borrower, of all or a substantial part of the property of
Borrower, in any involuntary proceeding under the Act or otherwise, or any court
shall have taken jurisdiction of all or a substantial part of the property of
Borrower in any involuntary proceeding for the reorganization, dissolution,
liquidation or winding up of Borrower, and such trustee or receiver shall not be
discharged or such jurisdiction relinquished or vacated or stayed on appeal
within thirty (30) days; or an involuntary Petition for relief under the Act
which is filed against Borrower, has not been dismissed within sixty (60) days
from the date of its filing; or Borrower, shall become insolvent or shall admit
in writing its or his inability to pay its or his debts generally as they become
due, or shall generally not be paying its of his debts as such debts become due,
or shall consent to the appointment of a receiver or trustee or liquidator of
all of its or his property or a substantial part thereof, or shall have failed
within sixty (60) days to pay or bond or otherwise discharge any judgment or any
attachment of a material item of property which is unstayed on appeal.

 

 (e)           Except as set forth in Section 10.1(a) above, Borrower shall
default in performing the obligations imposed upon it by the terms of any note,
indenture, mortgage, security agreement or other instrument relating to any
material indebtedness of Borrower, and any such default is not cured to Lender’s
commercially reasonable satisfaction within thirty (30) days of written notice
of default from Lender.

 

10.2        Remedies Upon Default. Upon the occurrence of any Event of Default,
as specified herein, the Lender shall, at its option, be relieved of any
obligation to make further advances pursuant to the Note, or otherwise under
this Agreement or the Loan Documents; and Lender may, at its option, thereupon
declare the entire unpaid principal balances of the Note, all interest accrued
and unpaid thereon and all other amounts payable under this Agreement to be
immediately due and payable for all purposes, and may exercise all rights and
remedies available to it under the Loan Documents, the USC Note, or available at
law or in equity. Further, Lender shall have the express right to exercise all
rights and powers available to it pursuant to the Warrant.

 



- 11 -

 

 

ARTICLE XI: MISCELLANEOUS

 

11.1         Waiver. Neither this Agreement nor any of the other Loan Documents
may be changed, waived, discharged, or terminated except by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

 

11.2         Assignment by Borrower. Borrower may not assign or otherwise
transfer its rights and obligations pursuant to this Agreement without the prior
written consent of Lender, at Lender<s sole and absolute discretion, and,
subject to such restriction, the provisions hereof shall extend to and be
binding upon Borrower’s successors and assigns. All covenants and agreements
made by or on behalf of any of the parties hereto shall bind and inure to the
benefit of and be enforceable by successors and assigns of the parties hereto,
whether so expressed or not, and in particular, shall inure to the benefit of,
and be enforceable by, the holder or holders of the Note.

 

11.3         Survival of Representations and Warranties; Participation or
Assignment by Lender. All representations and warranties contained herein or in
any other instrument contemplated hereby shall survive the execution and
delivery of this Agreement and the Note, and no investigation by Lender or any
closing shall affect such representations and warranties or the right of the
Lender to rely on and enforce them. Lender shall have the right to assign any
and all rights it may have under this Agreement, the Note and the Loan
Documents, it being understood and agreed that the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and assigns, and provided further: (i) any such assignee shall take
subject to the obligations of this Agreement in the same manner as though such
assignee were an original signatory to this Agreement; and (ii) no assignment
shall relieve, release or discharge any party hereto from any of its obligations
and duties herein set forth. Borrower does hereby acknowledge and agree that the
Loan may be sold, in whole or in part, in the form of participations or
outright. Borrower hereby consents to such sale or participation of the Loan by
any number of lenders and in any amount, up to but never to exceed the total
amount of the Loan outstanding, and hereby authorizes Lender to inform and share
with such prospective or actual participants any and all data, material,
financial statements, credit reports or other information of any kind whatsoever
in the possession of Lender from whatever source obtained and relevant or
related to the Loan or this Agreement in any way. Borrower and Lender further
agree participation by Lender of less than the entire amount of the Loan (even
if such participation may exceed such portion of the Loan evidenced by the
Note), shall have no effect on the obligations of Borrower to Lender pursuant to
this Agreement.

 

11.4         Non-Control. In no event shall the rights of Lender hereunder or
pursuant to any or all of the Loan Documents provide Lender control of the
business, management or properties of Borrower or the power over the daily
management functions and operating decisions made by Borrower concerning the
Property or otherwise.

 

- 12 -

 

 



11.5         Notices. Any and all notices or demands which must or may be given
hereunder or under any other instrument contemplated hereby shall be given be
delivery in person or by registered or certified mail, return receipt requested,
postage prepaid, as follows:



 



 To Lender: Bear State Bank, N.A.   900 South Shackleford Road, Suite 401  
Little Rock, Arkansas 72211   Attn: Steve Moore, Executive Vice President    
 To Borrower: Adamis Pharmaceuticals Corporation   11682 El Camino Real, Suite
300   San Diego, CA 92130   Attn: Robert O. Hopkins, Vice President and Chief  
Financial Officer

 





All such communications, notices, or presentations and demands provided for
herein shall be deemed to have been delivered when actually delivered in person
to the respective parties, or if mailed, then three business days after the date
of mailing, provided that such mailing is by registered or certified mail,
return receipt requested, with postage prepaid.

 

11.6         Applicable Law. This Agreement, the Note, and the other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of Arkansas and the applicable laws of the United States of America,
except the creation, perfection, and enforcement of certain security interests
obtained in connection with this Agreement or other Loan Documents may be
governed by the laws of the State of Arkansas or Delaware, as applicable.

 

11.7         Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

11.8         Severability. Any section, clause, subsection, sentence, paragraph,
or provision of this Agreement held by a court of competent jurisdiction to be
invalid, illegal, or ineffective shall not impair, invalidate or nullify the
remainder of this Agreement, but the effect thereof shall be confined to the
section, clause, subsection, sentence, paragraph or provision so held to be
invalid, illegal or ineffective.

 

11.9         Effect of Waiver. No failure to exercise and no delay in
exercising, on the part of Lender, any right, power or privilege hereunder,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Waiver of any
right, power, or privilege hereunder or under any instrument or document now or
hereafter securing the indebtedness evidenced hereby or under any guaranty at
any time given with respect thereto is a waiver only as to the specified item.
The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

 



- 13 -

 

 

11.10       Indemnification. Borrower agrees to indemnify Lender from and
against any and all claims, losses and liabilities, including, without
limitation, reasonable attorneys’ fees, growing out of or resulting from this
Agreement (including without limitation enforcement of this Agreement), except
claims, losses or liabilities resulting solely and directly from Lender’s gross
negligence or willful misconduct. The indemnification provided for in this
Section shall survive the payment in full of the Loan.

 

11.11       Liens; Setoff by Lender. Borrower hereby grants to Lender a
continuing lien, as security for the Note and all other indebtedness of the
Borrower to the Lender, upon any and all of its monies held in bank accounts of
Borrower maintained at Lender, now or hereafter held or received by or in
transit to, the Lender from or for Borrower, and also upon any and all deposits
(general or special, matured or unmatured) and credits of the Borrower against
the Lender, held by Lender at any time existing. Upon the occurrence of any
Event of Default as specified above, the Lender is hereby authorized at any time
and from time to time, without notice to Borrower to set off, appropriate, and
apply any and all items hereinabove referred to against any or all indebtedness
of the Borrower to the Lender.

 

11.12       Interest Limitations. It is the intention of the Lender and Borrower
to comply strictly with applicable usury laws; and, accordingly, in no event and
upon no contingency shall Lender ever be entitled to receive, collect, or apply
as interest any interest, fees, charges or other payments equivalent to
interest, in excess of the maximum rate of interest which Lender may lawfully
charge under applicable law in effect from time to time, including without
limitation the Arkansas Constitution which may incorporate 12 U.S.C. § 1831u(f)
(the “Maximum Rate”); and in the event that the holder of any of the Note ever
receives, collects, or applies as interest any such excess, such amount which,
but for this provision, would be excessive interest, shall be applied to the
reduction of the principal amount of the indebtedness evidenced thereby; and if
the principal amount of the indebtedness evidenced thereby, and all lawful
interest thereon, is paid in full, any remaining excess shall forthwith be paid
to the Borrower, or other party lawfully entitled thereto. Any provision hereof,
or of any other agreement between the Lender and Borrower that operates to bind,
obligate, or compel Borrower to pay interest in excess of the Maximum Rate shall
be construed to require the payment of the Maximum Rate only. The provisions of
this paragraph shall be given precedence over any other provision contained
herein or in any other agreement between the Lender and Borrower that is in
conflict with the provisions of this paragraph.

 

11.13       Fees and Expenses. Borrower agrees to pay, or reimburse Lender for,
the actual out-of-pocket expenses, counsel fees and expenses, and fees of any
accountants, inspectors or other similar experts, as deemed necessary by the
Lender, incurred by the Lender in connection with the development, preparation,
execution, amendment, recording, administration (excluding the salary of
Lender’s employees and Lender’s normal and usual overhead expenses) or
enforcement of, or the preservation of any rights under this Loan Agreement, the
Loan Documents, and any instrument or document now or hereafter securing the
Loan, including all filing fees, recording taxes and fees for lien searches.

 



- 14 -

 

 

11.14       Time of Essence. Time is of the essence regarding all provisions of
this Loan Agreement, the Note and all other instruments and documents executed
and delivered in connection with this Loan Agreement.

 

[ Signature Page to Follow ]

 



- 15 -

 

 



Signature Page

Loan and Security Agreement dated March 28, 2016

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
multiple counterparts, effective this 28th of March, 2016.





            BORROWER:       ADAMIS PHARMACEUTICALS CORPORATION,   a Delaware
corporation       By: /s/ Robert O. Hopkins   Name:  Robert O. Hopkins   Title:
 Chief Financial Officer       LENDER:       BEAR STATE BANK, N.A.,   a national
banking association       By:  /s/ Steve Moore     Steve Moore, Executive Vice
President

 

- 16 -

